May 29, 2013 Tom Kluck Accounting Branch Chief U.S. Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549 RE: Essex Property Trust, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed February 25, 2013 File No. 1-13106 Dear Mr. Kluck: Essex Property Trust, Inc., a Maryland corporation ("Essex"), respectfully requests additional time to respond to the comment letter, dated May 14, 2013, from the staff of the Securities and Exchange Commission, related to the above filing.Essex plans to submit its response on or before June 12, 2013.Please contact me if this schedule is in any way a problem. Thank you for your assistance. Sincerely, /s/ Michael T. Dance Michael T. Dance Executive Vice President, Chief Financial Officer Essex Property Trust, Inc. 925 East Meadow Drive Palo Alto, CA 94303 Phone: +1 Fax: +1 Email: mdance@essexpropertytrust.com
